Title: From Thomas Jefferson to Luigi Antonio Laurenzi, 29 April 1806
From: Jefferson, Thomas
To: Laurenzi, Luigi Antonio


                        
                            Sir
                            
                            Washington Apr. 29. 1806.
                        
                        I some time since recieved through Mr. Appleton, Consul of the US. of America at Leghorn several copies of
                            your excellent discourse on the reformation of legislation, for which I pray you to accept my thanks & more especially
                            for the partial terms in which you are pleased to express your sentiments of myself. the situation of my country is
                            favored by so many circumstances that no effort is scarcely necessary to keep their affairs in a good direction. in truth
                            we have only to let them alone ourselves, & to prevent others from misdirecting them. but in the antient establishments
                            of Europe, the remains of Military & Gothic institutions are so intimately incorporated with the body of their laws, that
                            a reformation of the legislation presents great difficulties. still however a good citizen must never despair, patience
                            & perseverance will prevail in the end. water will, in time, wear away the solidest rock. your efforts therefore &
                            those of the friends of mankind will not fail in the end to produce an amelioration. for this every honest man is bound to
                            pray: and for your personal contributions to it, I pray you to accept the tribute of my respect, with my cordial
                            salutations and assurances of great consideration.
                        
                            Th: Jefferson
                            
                        
                    